DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 6/6/22 has been entered.  Claims 1-10, 12-20 remain pending in the application, wherein Claims 13-15 remain withdrawn.  Applicant’s amendments to the (Specification, Drawings, and Claims) have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 3/4/22.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 4/21/22 has been considered by the examiner.
Claim Objections
Claim(s) 6 and 16 is/are objected to because of the following informalities:  
Based on page 10 of applicant’s remarks submitted 6/6/22 that the antenna of Claim 1 is not meant to be recited positively, Claim 6 should read “cover is configured to extend correspondingly to an extent of the antenna”, as Claim 1 on which Claim 6 depends does not positively claim the antenna
Claim 16 Line 1 “a safety helmet” should read “the safety helmet” for proper antecedent basis with Claim 1 Line 2, on which Claim 16 depends
Disagreement with any of the aforementioned may warrant at least a 112(b) indefiniteness rejection without constituting a new rejection
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1-8, 16-20 is/are rejected under U.S.C. 112(b).
The term “an antenna” occurring twice in Claim 1 Lines 7 is unclear and therefore renders the claim indefinite.  As best understood from the disclosure, it seems there is only a single antenna.  As such, it is unclear why applicant has amended the antecedent basis of the term “antenna” in Claim 1 Line 7 to be “an antenna” as if to differentiate it from the original antecedent basis “an antenna” in Claim 1 Line 4.  As best understood, both instances in Claim 1 Line 7 should read “the antenna”; however, pending further clarification of applicant intent, the claim is rejected under 112(b) indefiniteness.
	Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
For purposes of applying art and providing rejections:
Claim 1 Line 7 both instances will be interpreted “the antenna”
Claim 6 will be interpreted as suggested
Claims 13-15 have incorrect status identifiers and should read (withdrawn-currently amended)
Claim 16 will be interpreted as suggested
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-8, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed (USPN 5142700).
Regarding Claim 1, Reed teaches an outer shell for a safety helmet (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 2 embodiment; Col. 2 Line 67-Col. 3 Line 1 "helmet 10 comprises a molded unitary shell 12 of suitable dielectric impact-resistant composition such as fiber reinforced plastics"; Reed teaches the shell which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized for a safety helmet, especially in light of Col. 2 Lines 54-55 “helmet 10 of the present invention…is adapted to provide…head protection”) comprising
an outer shell material (inasmuch as the outer shell exists, it has an outer shell material; nevertheless, see Fig. 2; Col. 2 Line 67-Col. 3 Line 1 "shell 12 of suitable dielectric impact-resistant composition such as fiber reinforced plastics") and defining
a side of the outer shell comprising the outer shell material (the exterior side of the outer shell; inasmuch as the side is of the outer shell and the outer shell comprises outer shell material, so does the side)
and a cover (24) adjacent said side (see Fig. 2; Col. 3 Line 6 "shell inner surface 24"),
the cover (24) comprising the outer shell material (see Fig. 2; inasmuch as the cover/inner surface is of the outer shell and the outer shell comprises outer shell material, so does the cover/inner surface),
wherein the outer shell is configured to hold an antenna between the cover and the side (see Fig. 2; Col. 4 Lines 3-5 "antenna 66 may be positioned within the RF permeable material of the shell 12 as in Fig. 2"); and
wherein an inner layer (22) is held by the outer shell and configured to dampen impact forces (see Fig. 2; Col. 3 Lines 5-6 "padding or cushioning material 22 is provided adjacent the shell inner surface 24"),
and an antenna feed line coupleable with the antenna when the antenna is at least in part located between the outer shell and the inner layer (see Fig. 2; Col. 3 Lines 60-62 "antenna, which may comprise fiber optic of laser wiring to permit the transmission and reception of RF energy from and to the transceiver 44"; Reed teaches the outer shell, the inner layer, and the antenna feed line which meets the structural limitations in the claims and performs the functions as recited such as being capable of having the antenna feed line coupleable with a functionally/non-positively claimed antenna that is configured functionally to be located between the outer shell and inner layer, especially as the antenna feed line contains wiring and especially as Fig. 2 clearly illustrates antenna 66 between inner layer 22 and at least a portion of the outer shell).
Regarding Claim 2, Reed teaches all the claimed limitations as discussed above in Claim 1.
Reed further teaches wherein the side defines an inner side of the outer shell or an outer side of the outer shell (see Fig. 2 for inner side).
Regarding Claim 6, Reed teaches all the claimed limitations as discussed above in Claim 1.
Reed further teaches wherein the cover extends correspondingly to an extent of the antenna (see Fig. 2 where 24 at least covers a portion of antenna 66).
Regarding Claim 7, Reed teaches all the claimed limitations as discussed above in Claim 1.
Reed further teaches wherein the cover defines a pocket (Col. 3 Lines 27-28 "slidable or otherwise removable cover is provided for the cavity 46"),
which is open in an opening direction configured to receive the antenna therethrough (inasmuch as the cover is removable there is an opening direction; Reed teaches the cavity which meets the structural limitations in the claims and performs the functions as recited such as being capable of receiving an antenna, further in light of a removable cover) and
is closed in a direction opposite the opening direction (inasmuch as cavity has an opening and the area of the cavity opposite the opening is not taught with an opening, it is closed).
Regarding Claim 8, Reed teaches all the claimed limitations as discussed above in Claim 1.
Reed further teaches wherein the cover essentially extends along a surface of the side of the outer shell (see Fig. 2 and rejection of Claim 6).
Regarding Claim 16, Reed teaches all the claimed limitations as discussed above in Claim 1.
Reed further teaches wherein the safety helmet defines a motorcycle safety helmet for distributing impact forces (inasmuch as the safety helmet is a functional application, Reed teaches the structures which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized for a safety helmet such as a motorcycle helmet for forces, especially in light of Col. 1 Lines 6-7 "invention relates to a protective helmet, such as…motorcycle helmet").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 3-5, 71-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed (USPN 5142700), as applied to Claim(s) 1, 2, 6-8, 16 above, in view of Pourboghrat et al (USPN 10160156), herein Pourboghrat.
Regarding Claim 3, Reed teaches all the claimed limitations as discussed above in Claim 1.	
	Reed at least suggests wherein the outer shell material comprises a matrix material for a fibre composite material (Col. 2 Line 67-Col. 3 Line 1 "shell 12 of suitable dielectric impact-resistant composition such as fiber reinforced plastics"; Col. 4 Line 38 "shell of impact-resistant material"; Col. 2 Lines 32-33 "non-conductive material of the shell"; Col. 4 Lines 4-5 "RF permeable material of the shell 12", wherein one of ordinary skill in the art would understand that a matrix material for a fiber composite material could be described by fiber reinforced plastics).

	Nevertheless, Pourboghrat teaches wherein a helmet comprises a matrix material for a fibre composite material (Fig. 8; Col. 2 Lines 60-62 "parts particularly suited for manufacture using the disclosed apparatus…include those made from polymeric composite materials"; Col. 2 Line 67-Col. 3 Line 2 "examples of suitable parts include personal protective equipment…(e.g., helmets)"; Col. 18 Lines 23-26 "substrate 310 is formed from a polymer composite material…including a composite material with a thermoplastic or thermoset polymer matrix and a reinforcement material"; Col. 18 Lines 27-29 "examples of suitable thermoplastics include polyethylenes, polypropylenes…polycarbonates"; Col. 18 Lines 32-33 "examples of suitable thermosets include epoxy resins...polyester resin"; Col. 18 Lines 40-41 "examples of suitable reinforcement include glass fibers").
As such, Reed teaches all of the elements of the instant invention as discussed in detail above except providing that its outer shell material is as recited.  Although Reed does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Reed by comprising its outer shell of matrix material for a fibre composite material especially as suggested by fibre reinforced plastic in Reed. Such modification would be considered a mere choice of a commonly used material, in the helmet art, to make a helmet of a matrix material for a fibre composite material on the basis of its suitability for the intended use. In other words, the use of a matrix material for a fibre composite material would have been an "obvious to try" approach because the use of such a well-known material for a helmet is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially in light of Pourboghrat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reed with the material of Pourboghrat as both are in the helmet art in order to provide protection, especially as Pourboghrat teaches such a material as being known to be utilized for protection (Col. 2 Line 60-62, 67-Col. 3 Line 3).
Regarding Claim 4, Reed teaches all the claimed limitations as discussed above in Claim 1.
Reed at least suggests wherein the outer shell material comprises a thermoset (Col. 2 Line 67-Col. 3 Line 1 "shell 12 of suitable dielectric impact-resistant composition such as fiber reinforced plastics"; Col. 4 Line 38 "shell of impact-resistant material"; Col. 2 Lines 32-33 "non-conductive material of the shell"; Col. 4 Lines 4-5 "RF permeable material of the shell 12", wherein one of ordinary skill in the art would understand that a thermoset could be described by fiber reinforced plastics).

	Nevertheless, Pourboghrat teaches wherein a helmet comprises a thermoset (Fig. 8; Col. 2 Lines 60-62 "parts particularly suited for manufacture using the disclosed apparatus…include those made from polymeric composite materials"; Col. 2 Line 67-Col. 3 Line 2 "examples of suitable parts include personal protective equipment…(e.g., helmets)"; Col. 18 Lines 23-26 "substrate 310 is formed from a polymer composite material…including a composite material with a thermoplastic or thermoset polymer matrix and a reinforcement material"; Col. 18 Lines 27-29 "examples of suitable thermoplastics include polyethylenes, polypropylenes…polycarbonates"; Col. 18 Lines 32-33 "examples of suitable thermosets include epoxy resins...polyester resin"; Col. 18 Lines 40-41 "examples of suitable reinforcement include glass fibers”).
As such, Reed teaches all of the elements of the instant invention as discussed in detail above except providing that its outer shell material is as recited.  Although Reed does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Reed by comprising its outer shell of thermoset especially as suggested by fibre reinforced plastic in Reed. Such modification would be considered a mere choice of a commonly used material, in the helmet art, to make a helmet of thermoset on the basis of its suitability for the intended use. In other words, the use of thermoset would have been an "obvious to try" approach because the use of such a well-known material for a helmet is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially in light of Pourboghrat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reed with the material of Pourboghrat as both are in the helmet art in order to provide protection, especially as Pourboghrat teaches such a material as being known to be utilized for protection (Col. 2 Line 60-62, 67-Col. 3 Line 3).
Regarding Claim 5, Reed teaches all the claimed limitations as discussed above in Claim 1.
Reed at least suggests wherein the outer shell material comprises a thermoplastic (Col. 2 Line 67-Col. 3 Line 1 "shell 12 of suitable dielectric impact-resistant composition such as fiber reinforced plastics"; Col. 4 Line 38 "shell of impact-resistant material"; Col. 2 Lines 32-33 "non-conductive material of the shell"; Col. 4 Lines 4-5 "RF permeable material of the shell 12", wherein one of ordinary skill in the art would understand that a thermoplastic could be described by fiber reinforced plastics).

	Nevertheless, Pourboghrat teaches wherein a helmet comprises a thermoplastic (Fig. 8; Col. 2 Lines 60-62 "parts particularly suited for manufacture using the disclosed apparatus…include those made from polymeric composite materials"; Col. 2 Line 67-Col. 3 Line 2 "examples of suitable parts include personal protective equipment…(e.g., helmets)"; Col. 18 Lines 23-26 "substrate 310 is formed from a polymer composite material…including a composite material with a thermoplastic or thermoset polymer matrix and a reinforcement material"; Col. 18 Lines 27-29 "examples of suitable thermoplastics include polyethylenes, polypropylenes…polycarbonates"; Col. 18 Lines 32-33 "examples of suitable thermosets include epoxy resins...polyester resin"; Col. 18 Lines 40-41 "examples of suitable reinforcement include glass fibers”).	
As such, Reed teaches all of the elements of the instant invention as discussed in detail above except providing that its outer shell material is as recited.  Although Reed does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Reed by comprising its outer shell of thermoplastic especially as suggested by fibre reinforced plastic in Reed. Such modification would be considered a mere choice of a commonly used material, in the helmet art, to make a helmet of thermoplastic on the basis of its suitability for the intended use. In other words, the use of thermoplastic would have been an "obvious to try" approach because the use of such a well-known material for a helmet is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially in light of Pourboghrat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reed with the material of Pourboghrat as both are in the helmet art in order to provide protection, especially as Pourboghrat teaches such a material as being known to be utilized for protection (Col. 2 Line 60-62, 67-Col. 3 Line 3).
Regarding Claim 17, modified Reed teaches all the claimed limitations as discussed above in Claim 3.
Modified Reed further teaches wherein the outer shell material comprises a fibre-reinforced plastic comprising the plastic as the matrix material and a fibrous material (see aforementioned rejection of Claim 3; Reed already taught a fibre-reinforced plastic whereas Pourboghrat taught the specific matrix material and fibrous material of the plastic; Fig. 8; Col. 2 Lines 60-62 "parts particularly suited for manufacture using the disclosed apparatus…include those made from polymeric composite materials"; Col. 2 Line 67-Col. 3 Line 2 "examples of suitable parts include personal protective equipment…(e.g., helmets)"; Col. 18 Lines 23-26 "substrate 310 is formed from a polymer composite material…including a composite material with a thermoplastic or thermoset polymer matrix and a reinforcement material"; Col. 18 Lines 27-29 "examples of suitable thermoplastics include polyethylenes, polypropylenes…polycarbonates"; Col. 18 Lines 32-33 "examples of suitable thermosets include epoxy resins...polyester resin"; Col. 18 Lines 40-41 "examples of suitable reinforcement include glass fibers"; inasmuch as the materials are the same as applicant’s specification in [0011] and [0012], a plastic of the fibre-reinforced plastic is met).
Regarding Claim 18, modified Reed teaches all the claimed limitations as discussed above in Claim 17.
Pourboghrat further teaches wherein the fibrous material comprises a glass fibre material (Col. 18 Lines 40-41 "examples of suitable reinforcement include glass fibers").
Regarding Claim 19, modified Reed teaches all the claimed limitations as discussed above in Claim 3.
Pourboghrat further teaches wherein the matrix material comprises a thermoset (see rejection of Claim 3; inasmuch as the epoxy and polyester resin is the same as applicant’s specification in [0011], the recitation is met).
Regarding Claim 20, modified Reed teaches all the claimed limitations as discussed above in Claim 19.
Pourboghrat further teaches wherein the matrix material consists essentially of a thermoset (see rejection of Claim 3; inasmuch as the epoxy and polyester resin is the same as applicant’s specification in [0011], the recitation is met).

Claim(s) 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed (USPN 5142700).
Regarding Claim 9, Reed teaches a safety helmet (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 2 embodiment; Col. 2 Line 67-Col. 3 Line 1 "helmet 10 comprises a molded unitary shell 12 of suitable dielectric impact-resistant composition such as fiber reinforced plastics"; Reed teaches the helmet which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized for safety, especially in light of Col. 2 Lines 54-55 “helmet 10 of the present invention…is adapted to provide…head protection”) comprising
an outer shell comprising an outer shell material (inasmuch as the outer shell exists, it has an outer shell material; nevertheless, see Fig. 2; Col. 2 Line 67-Col. 3 Line 1 "shell 12 of suitable dielectric impact-resistant composition such as fiber reinforced plastics") and defining
a side of the outer shell comprising the outer shell material (the exterior side of the outer shell; inasmuch as the side is of the outer shell and the outer shell comprises outer shell material, so does the side)
and a cover (24) adjacent said side (see Fig. 2; Col. 3 Line 6 "shell inner surface 24"),
the cover (24) comprising the outer shell material (see Fig. 2; Col. 3 Line 6 "shell inner surface 24"; inasmuch as the cover/inner surface is of the outer shell and the outer shell comprises outer shell material, so does the cover/inner surface)
an antenna between the cover and the side (see Fig. 2; Col. 4 Lines 3-5 "antenna 66 may be positioned within the RF permeable material of the shell 12 as in Fig. 2" and therefore between the interior 24 side and the exterior side of the shell);
an inner layer held by the outer shell and configured to dampen impact forces (see Fig. 2; Col. 3 Lines 5-6 "padding or cushioning material 22 is provided adjacent the shell inner surface 24"),
and an antenna feed line coupled with the antenna (see Fig. 2; Col. 3 Lines 60-62 "antenna, which may comprise fiber optic of laser wiring to permit the transmission and reception of RF energy from and to the transceiver 44").

Reed at least suggests wherein at least part of the antenna feed line is located between the outer shell and the inner layer (inasmuch as the antenna 66 and transceiver 44 are between the outer shell 12 and inner layer 22, so would the wiring connecting the structures as recited in Col. 3 Lines 60-62 "antenna, which may comprise fiber optic of laser wiring to permit the transmission and reception of RF energy from and to the transceiver 44").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reed, if necessary, such that the feed line is also between the outer shell and the inner layer similar to the structures to which it is transmitting/receiving to in order that the feed line is similarly protected as the structures to which it is transmitting/receiving to and/or such that it does not interfere with the fit of helmet in other locations.
Regarding Claim 12, modified Reed teaches all the claimed limitations as discussed above in Claim 9.
Reed further teaches wherein the safety helmet has a contact assembly configured to electrically connect to a communication device (Col. 3 Lines 60-62 "antenna, which may comprise fiber optic of laser wiring to permit the transmission and reception of RF energy from and to the transceiver 44", wherein the contact assembly is the contact point with transceiver 44; communication device being 44),
and the antenna feed line is received by or on the contact assembly to operatively connect the antenna thereto (see Col. 3 Lines 60-62 aforementioned).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed (USPN 5142700), as applied to Claim(s) 9, 12 above, in view of Altmayer (USPN 3582951).
Regarding Claim 10, modified Reed teaches all the claimed limitations as discussed above in Claim 9.
Reed further teaches configured to hold the antenna between the cover and the side (see Fig. 2; [0044] "antenna 1 is completely disposed between such a cover 15 and the outer shell").

Reed at least suggests so that the antenna is removable from the safety helmet (Col. 3 Lines 27-28 "slidable or otherwise removable cover is provided for the cavity 46"; inasmuch as the cover is removable, there is an opening such that the antenna could be removed; furthermore, especially as the antenna 66 is wired back to transmission device 44 and transmission device 44 is taught as being removable, a removable antenna is suggested, see Col. 3 Lines 21-22 “transceiver unit 44 removably mounted within a cavity 46”; “slidable or otherwise removable cover is provided for the cavity 46”; Col. 3 Lines 60-62 “antenna, which may comprise fiber optic of laser wiring to permit the transmission and reception of RF energy from and to the transceiver 44”).

Nevertheless, Altmayer teaches a removable antenna from the safety helmet (see Fig. 4; Col. 1 Lines 65-67 "antenna...easily removable from the helmet for adjustment of the resonant frequency of the antenna"; Col. 3 Lines 36-40 "in manufacturing the antenna...the thin conductive elements, i.e. loop-type member 12, matching section 38, shorting strap 40, and elongated conductive elements 18, 20, are cut to lengths which approximately resonate the antenna"; Col. 3 Lines 56-57 "invention illustrates the loop-type antenna").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reed, if necessary, such that the antenna is removable as taught by Altmayer in order to be able to adjust the antenna as desired (Col. 1 Lines 65-67), wherein it would have been well within the skill of one of ordinary skill in the art to make the antenna of Reed removable.
	
Response to Arguments
Applicant’s arguments submitted 6/6/22 with respect to claims 1-10, 12, 16-20 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  Nevertheless, for clarification--
Pertaining to applicant’s remarks on page 12 for Claim 1 that “fiber optic or laser wiring” does not meet the claimed “antenna feed line”, examiner respectfully disagrees.  Firstly, applicant has not provided details as to the stance.  Furthermore, the antenna is clearly fed with RF energy as indicated in Col. 4 Lines 61-62, which would require a feed line.  What is being described in Reed is functionally an antenna feed line.
Pertaining to applicant’s remarks on page 12 for Claim 1 that the fiber optic or laser wiring (interpreted as antenna feed line) is not located between the cushioning material and the shell 12 (otherwise, the inner layer and outer shell).  Firstly, examiner notes that the claims do not require the antenna feed line to be between the cushioning material and shell 12.  Furthermore, it is valid to interpret that the antenna is between the cushion and part of the outer shell, as is clearly illustrated in Reed.  Current claims do not preclude this interpretation, even as Reed teaches that antenna 44 is within the shell as applicant indicates.  Inasmuch as the antenna is within the shell, and the antenna is also between the cushion and a portion of the shell, the recitation is met.
Pertaining to applicant’s remarks on page 15 for Claim 10 (which depends on Claim 9, in which antenna is now positively claimed) that “Reed does not teach that the antenna 66 is ‘wired back’ or physically connected to the transceiver 44”, examiner respectfully disagrees.  The office action does use the word ‘wired back’ on page 24 of the previous office action, and Fig. 2 of Reed clearly show 44 and 66 together.  The office action indicated that Reed at least suggests, if not already teaches, a teaching of a removable antenna inasmuch as the antenna 66 is seems to be connected to a removable transceiver 44, and yet to make the rejection even stronger, brought in support with the secondary reference of Altmayer teaching a removable antenna, and thereby modifying Reed, if necessary, to be clearly of a removable antenna.
Pertaining to applicant’s remarks on page 15 for Claim 10 that Reed has a non-removable antenna merely because the antenna is “fixed” or “affixed to the shell,” examiner disagrees.  For example, even a hook-and-loop fastener is considered fixed to one another when fastened, and yet is removable. 
Pertaining to applicant’s remarks on page 16 for Claim 10 that Altmayer’s teachings are irrelevant to Reed, examiner respectfully disagrees.  Both references are in the same art of endeavor of antennas in helmets.  Reed is at least a generic monopole antenna.  It is not sufficiently different from Altmayer to justify that the teachings from one are not combinable with the other.  Furthermore, examiner notes that the modification is not necessarily related to the specific structure of the antenna as if Reed is now using Altmayer’s antenna, but merely how an antenna is attached (or removable) from the helmet and the reasons why one of ordinary skill in the art would want to do so.  The type of antenna is not relevant for the type of modification to the degree that the teaching of removability is not applicable.  
As such, pertaining to applicant’s remarks on page 17 for Claim 10 the motivation for modifying Reed’s antenna to be removable as taught by Altmayer for adjustments in frequency is irrelevant, examiner respectfully disagrees.  Examiner notes that merely because the type of antennas may not be the same does not disqualify the motivation to modify; examiner further clarifies that even if the modification is not directed to the specific type of antenna as aforementioned, one of ordinary skill in the art is still motivated to make the antenna removable, so as to better adjust its resonance frequency, such as by modifying the length of the radiating element as taught by Altmayer.  Removability would allow for adjustability, and the type of antenna is not as relevant for the modification of removability, in other words, how the antenna is attached to the helmet.  For example, one of ordinary skill in the art would understand that the length can be adjusted in different ways and making the antenna removable allows for various ways, including cutting as taught by Altmayer.  Especially as Reed is not specific as to its type of antenna, a wide array of antennas are usable with Reed’s system, including one removable such as for adjustability purposes, as taught by Altmayer.
Lastly, pertaining to applicant’s remarks on page 18 that “independent method claim 13 has been amended herein to include all the limitations of independent claim 1…the unity objection between Groups I and II should be withdrawn and claims 13-15 should be rejoined and examined”, examiner respectfully disagrees.  Examiner notes that the restriction 1) was elected without traverse, and 2) no MPEP section, let alone those cited in the remarks, indicate that claims should be rejoined during prosecution merely because of applicant’s amendments.  The claim status for Claims 13-15 are incorrect, and should instead read “(withdrawn-currently amended)”.   Rejoinder for method claims containing all of the independent product claim limitations is only a potential if the product claim were allowable, at which time the claims are not.  Examiner notes that rejoinder will be considered should there be allowable subject matter. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Suddaby (USPN 11278076) directed to antenna embedded in helmet.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./
Examiner, Art Unit 3732        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732